DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and indefinite because when after opening the cut-off member, this is not clearly in technical operation in upstream and downstream in measurement to recognize for identifying if the voltage phase voltage returns to a normal voltage value defined as a function of the phase current then detecting a malfunction of the electric meter.  	
 	With respect to claims 7, 9-10, the claimed invention are not defined to refer back to the previous claims in U.S. application practice when they are defined as a new subject matter by the term “A”. For example, claim 7 could be –The detection method according to claim 5, further detecting the sag of at least one phase voltage of a multiphase electric network in independent manner for each phase.” Other claims 9-10 should be provided in appropriate manner according to U.S. application practice. 

 	Dependent claims 2-11 are rejected based on the rejection of the parent claim.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20150077891) in view of Broyde Frederic et al (FR 2749084).
With respect to claim 1, Edwards teaches a detection method for detecting a sag of a phase voltage present on a phase line of an electricity network (e.g. figure 4, associated with par 0137) , the detection method being performed by an electricity meter that is connected to the electricity network (e.g. item 12 in figure 4 associated with par 0058) and that includes a cut-off member (switching member) inserted in a phase conductor connected to the phase line (e.g. item 27 in figure 4 associated with par 0057), the detection method comprising the following steps: measuring, upstream from the cut-off member (switching member) and at regular intervals, the phase voltage and a phase current conveyed by the phase conductor (e.g. items 18 and 19 in figure 4 associated with par 0052); when the 
With respect to claims 2-4, the combined references teaches wherein the normal voltage value lies in a reference interval about a reference voltage that depends on the phase current (e.g. Broyde Frederic et al , abstract, associated with figures 1-3); wherein the reference voltage comes from a main table stored in a memory of the electricity meter, said main table comprising a plurality of reference points, each defined by a value for the reference voltage and by a value for the reference current, further comprising an automatic training stage for training the reference voltage as a function of the phase current (e.g. Broyde Frederic et al , abstract, associated with figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 
With respect to claims 8-11, the combined references teach wherein the malfunction of the electricity meter that is detected is blackening of the cut-off member (switching, breaker, contactor, etc) (e.g. Edwards, figure 4, pars 0052 and 0057; and Broyde Frederic et al, abstract associated with figures 1-3).  An (unclear) electricity meter including a cut-off member, a voltage sensor, a current sensor, and a processor component arranged to perform the detection method according to claim 1; A  (unclear) computer program comprising instructions for enabling an electricity meter to perform the detection method according to claim 1; Storage means (unclear) wherein they store a computer program comprising instructions for enabling an electricity meter to perform the detection method according to claim 1 (e.g. Edwards, figure 4 associated with pars 0052, 0057-0058 and 0137-0138).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 35 U.S.C 112 rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasmer (US 20010013771) discloses phase failure monitoring.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/               Primary Examiner, Art Unit 2865